                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO: 3:20-CV-00139-MOC-DCK

LEILA NASSER ASR, Individually and as   )
Parent of Minor Child D.M.,             )
                                        )
                  Plaintiff,            )
                                        )
            vs.                         )
                                        )                          ORDER
CHARLES G. MONNETT, and CHARLES )
G. MONNETT III & ASSOCIATES             )
                                        )
                  Defendants.           )
_______________________________________ )

       THIS MATTER comes before the Court on Plaintiff’s Motions to File by Email and for

Extension of Time to Respond to Defendants’ Motion to Dismiss. At this time, the Court has not

established an email address for filing documents. Even so, the Court will grant Plaintiff an

extension to provide her with additional time to determine how to safely file her documents.


                                            ORDER

       IT IS, THEREFORE, ORDERED that Plaintiff’s Motion to File by Email, Doc. No. 10,

is DENIED. Plaintiff’s Motion for Extension of Time to Respond to Defendants’ Motion to

Dismiss, Doc. No. 10, is GRANTED, and Plaintiff shall until April 30, 2020 to file her response.


                                          Signed: April 15, 2020




      Case 3:20-cv-00139-MOC-DCK Document 11 Filed 04/15/20 Page 1 of 1
